Citation Nr: 0936904	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder to include gastroesophageal reflux disease (GERD), 
including as secondary to medication for service-connected 
knee and back disabilities.

2.  Entitlement to service connection for depressive 
disorder, including as secondary to service-connected knee 
and back disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 decision by the RO in Los Angeles, 
California that in pertinent part, denied service connection 
for a gastrointestinal disorder to include GERD, and for a 
depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a 
gastrointestinal disorder, to include GERD, and for 
depression.  He essentially contends that his current 
gastrointestinal disorder either began during service, was 
caused by his long-term use of Motrin (ibuprofen) prescribed 
for his service-connected knee and back disabilities, or has 
been aggravated by such medication.  He also contends that he 
currently has depression caused or aggravated by ibuprofen 
and/or pain from GERD and his service-connected right knee 
and low back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Service connection may be granted for an increase in severity 
of a non-service-connected disease, when the increase is 
proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that the notice provided to the 
Veteran with respect to his secondary service connection 
claims is inadequate.  Specifically, the December 2004 notice 
letter only informed the Veteran of the information and 
evidence that is necessary to substantiate a claim for direct 
service connection, but did not provide him the necessary 
information regarding his claims for service connection on a 
secondary basis, and such must be done prior to appellate 
review.  38 U.S.C.A. § 5103(a).

Moreover, the Board notes that 38 C.F.R. § 3.310 (pertaining 
to secondary service connection) was amended on September 7, 
2006, during the pendency of this appeal.  In this regard, 
the Board notes that prior to readjudicating the claim, the 
RO should provide the Veteran with appropriate notice 
including the recent amendments to 38 C.F.R. § 3.310 (2008) 
(71 Fed. Reg. 52744 (2006)).  38 U.S.C.A. § 5103(a); Allen, 
supra.

A VA gastrointestinal examination was performed in January 
2007, and the examiner provided an opinion as to whether the 
Veteran's current GERD, status post fundal plication and 
Barrett's esophagitis, was caused by Motrin, but did not 
provide an opinion whether this disability was aggravated by 
his service-connected orthopedic disabilities or the 
medication (ibuprofen) used to treat them. (In this regard, 
the Board notes that the RO did not ask the examiner to 
provide such an opinion, though this information is required 
under 38 C.F.R. § 3.310.)

As such, the Board finds that the January 2007 examination 
report is inadequate, and that a remand is also required to 
obtain a clarifying medical opinion as to the relationship, 
if any, between the Veteran's service-connected right knee 
and low back disabilities (and any medication used to treat 
these disabilities) and his current gastrointestinal 
disorder, to include whether there is any aggravation of a 
non-service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

With respect to the claim for service connection for 
depression, the Board notes that at his January 2007 VA 
psychiatric examination, the Veteran reported that he had 
been receiving counseling for emotional problems from a 
private physician, Dr. Z., for the past year.  Moreover, in 
an April 2006 statement, the Veteran said he planned to 
submit a letter from his therapist.  Such records are not on 
file and must be obtained prior to appellate review.  Ongoing 
pertinent medical records should also be obtained.  38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrected 
notice regarding his claims for secondary 
service connection, including notice of 
the amendments to 38 C.F.R. § 3.310.  The 
Veteran and his representative should be 
given an opportunity to respond

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a 
psychiatric disorder, including 
depression.  After securing any necessary 
releases, obtain any records which are not 
duplicates of those in the claims file.  
In particular, the RO should attempt to 
identify treatment records dated in 2006 
from Dr. Z. (as noted in the January 2007 
VA psychiatric examination report).


3.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected right 
knee and low back disability (and the 
medication, including ibuprofen, used to 
treat these disabilities) and any current 
gastrointestinal disorder.  The claims 
folder is to be furnished to the examiner 
for review.  Following a review of the 
relevant evidence, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current gastrointestinal disorder 
was caused by his service-connected right 
knee and low back disability (including 
any medication, including ibuprofen, used 
to treat these disabilities)?

(b) Is it at least as likely as not that 
the Veteran's service-connected right knee 
and low back disability (including the 
medication, including ibuprofen, used to 
treat these disabilities) aggravated his 
current gastrointestinal disorder?

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent possible, the approximate level of 
gastrointestinal disorder present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claims.  If any of the claims 
remain denied, the RO should issue an 
appropriate SSOC that includes citation to 
38 C.F.R. § 3.310 as well as Allen, supra, 
and provide the Veteran and his 
representative with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


